Citation Nr: 1316209	
Decision Date: 05/16/13    Archive Date: 05/29/13

DOCKET NO.  07-18 270	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the Veteran is entitled to compensation under 38 U.S.C.A. § 1151 for residuals of a myocardial infarction caused by surgical treatment and postoperative medical treatment by the Department of Veterans Affairs in March 2004.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz,  Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to November 1970. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO. 

In March 2010, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran was advised in a letter dated in May 2012, of his right to a second Board hearing before another judge and to let VA know whether he wanted a second hearing within thirty days of the date of the letter.  Neither the Veteran nor his representative have responded, and therefore, the right to a second hearing is deemed waived.

In November 2010 and October 2012, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Veteran claims he suffered a myocardial infarction as a result of VA treatment in March 2004.

Since the last remand, a document has been associated with the file that indicates the Veteran was hospitalized in December 2009 for status post "angio."   It therefore appears that the Veteran has received further treatment regarding his heart.  It is not clear if the note is directed to the Palo, Alto VAMC informing his caregivers that he is receiving private medical care or if the Veteran received treatment at the Palo Alto VAMC.  There are notes regarding other hospitalizations although those notices relate to the lower extremities and wound infections.  If these records are VAMC records, these VA records are constructively of record and may be pertinent to the claim.  Thus, they must be secured and associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Even if the records are from private facilities, the Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate a claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records from the Palo Alto VAMC and associated outpatient clinics from January 2005 to the present, to specifically include the December 2009 hospitalization for the "angio" procedure or treatment.

All efforts to obtain these records must be documented in the file.  

2.  Ask the Veteran to either submit or authorize VA to obtain the records of any other private medical providers who have treated the Veteran for any cardiac condition from March 2004 to the present, to specifically include the December 2009 hospitalization if that did not occur at VAMC.  The RO/AMC should attempt to obtain these records once authorization is obtained. 

All efforts to obtain these records must be documented in the file.  The RO/AMC should make two attempts to obtain these records once authorization is obtained, unless the first attempt reveals that further attempts would be futile.  If no records are obtained the RO should notify the Veteran of the records that could not be obtained, notify the Veteran of the steps taken to obtain the records, and notify the Veteran that he may submit any such records in his possession.

3.  After the records development requested is completed, readjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


